Citation Nr: 0615078	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  99-20 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of left knee torn medial meniscus 
manifested as instability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of left knee torn medial meniscus 
manifested as arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1972.  

The case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  At the time of this rating the veteran was rated 20 
percent disabling for a left knee disorder based on the 
criteria governing instability and loss of motion.  

This matter was remanded by the Board in March 2001 for the 
purpose of scheduling a hearing.  On September 17, 2001, the 
appellant appeared and testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.

This matter was remanded by the Board for additional 
development in December 2001.  While the matter was still on 
remand status, the RO in a May 2004 rating granted service 
connection for secondary left knee arthritis, effective 
September 16, 2003.  This rating then separated the issues to 
that of a 10 percent rating for the left knee arthritis and a 
separate 10 percent rating for instability.  The combined 
evaluation for the left knee disability remained at 20 
percent disabling.  The Board has recharacterized the issues 
as two separate issues.   

This matter was remanded by the Board a third time in 
November 2004 for due process compliance with the notice 
requirements pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  This case is now returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of left knee 
torn medial meniscus are manifested by no more than moderate 
recurrent lateral instability.

2.  The veteran's service-connected residuals of left knee 
torn medial meniscus is manifested by X-ray findings of 
arthritis and noncompensable ranges of extension and flexion 
from 0 to 130 degrees, minus 30 degrees of flexion due to 
pain, shown on most recent examination, with prior ranges of 
motion falling in the noncompensable range on both flexion 
and extension.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating but no more, for 
recurrent lateral instability of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.68, Part 4, 
Diagnostic Codes 5003, 5260, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in October 1998.  After adjudicating the 
claim in December 1998, the RO provided initial notice of the 
provisions of the 38 U.S.C.A. § 5103(a) as pertaining to 
entitlement to an increased rating for instability of the 
left knee in a December 2004 Appeals Management Center (AMC) 
letter.  In this letter, the veteran was told of the 
requirements to an increased rating, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  This letter also addressed the issue 
of entitlement to an increased initial rating for arthritis 
of the left knee after he was granted service connection for 
this in May 2004.  The duty to assist letter and the 
supplemental statement of the case (SSOC) issued in August 
2005 specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
Although the Board in its November 2004 remand instructed 
that a SSOC discuss the applicability of VAOGCPREC 9-2004 in 
addressing the increased rating claim for the left knee, this 
was not done in the March 2005 or August 2005 SSOC's.  
However, in light of the Board's consideration of this 
General Counsel opinion in this decision awarding an 
increased rating in this matter, the Board finds that there 
is no prejudice to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of May 2005 provides a current assessment 
of the veteran's condition based on examination of the 
veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In a March 2006 letter, the veteran was provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 
Vet. App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2005), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Service connection was granted for the veteran's left knee 
disability by the RO in a November 1977 rating decision, 
which granted a 10 percent rating.  The veteran filed a claim 
for entitlement to an increased rating for his left knee 
disorder in October 1998.  The RO in December 1998, granted a 
20 percent rating for the left knee disorder which the 
veteran appealed.  The veteran then filed a claim for service 
connection for arthritis of the left knee in September 2003, 
which the RO granted in a May 2004 Decision Review Officer's 
decision.  This rating then separated the issues to that of 
an initial 10 percent rating for the left knee arthritis and 
a separate 10 percent rating for instability.  The combined 
evaluation for the left knee disability remained at 20 
percent disabling.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees warrants a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

In conjunction with his October 1998 increased rating claim, 
he submitted records of VA treatment from 1998 and 1999, 
showing evidence not only of a moderate, but not severe, 
instability which would warrant a 20 percent rating, as well 
as X-ray evidence of arthritis.  However, none of these 
records show a limitation of either flexion or extension that 
would be compensable.  Minimal degenerative changes were 
shown in an April 1998 X-ray study, and a June 1998 magnetic 
resonance imaging (MRI) revealed a tear of the posterior horn 
of the medial meniscus.  Evidence of moderate instability is 
demonstrated in a November 1998 treatment record, where he 
was prescribed a Lenox brace for findings of anterior 
cruciate ligament (ACL) insufficiency, with findings of 
positive Lachman's sign.  

The 1999 VA records likewise show evidence consistent with 
moderate instability and arthritis with a March 1999 MRI 
showing an impression of degenerative changes of the left 
knee.  In April 1999, he was seen for left knee swelling and 
effusion, with positive joint line tenderness, Lachman and 
drawer signs.  He continued to be prescribed a brace for 
ambulation.  However, there was no evidence of limitation of 
motion, with an August 1999 treatment record showing a full 
range of motion.  This record did reflect complaints of the 
left knee intermittently popping out, with positive McMurray 
and a "plus-minus" Lachmans shown.  

The veteran's May 2001 hearing testimony is likewise 
suggestive of a moderate left knee instability, in which he 
alleged the knee "gives out" about once a month.  He 
indicated that this caused him to fall.  He described the 
instability as a left to right giveaway, with popping sounds.  
When the knee would give out or "lock" he manually pushed 
it back into place.  He testified that he could walk a 
quarter mile using a brace.  He indicated he also used a 
cane.  He testified that he was postponing surgery for the 
knee as long as possible.  

Private medical records from October 2002 likewise confirm 
the presence instability of a moderate, but not severe 
nature.  In these records, the veteran gave a history of 
having worn a knee brace for years, with complaints of 
feeling like something was moving and either got locked or 
dislocated in his knee, which he then needed to manually 
shift.  He indicated that he used a brace to prevent this, 
but that the occurrences were becoming more frequent and 
causing him to consider surgery.  He noted occasional true 
locking of the knee about six times a year.  He could 
eventually straighten the posterior medial with pain, and 
could actually see the reduction.  He was noted to have 
positive findings for pseudo giving, swelling after 
unlocking, gelling, steps and stiffness in the morning.  He 
also had positive McMurray, medial click, anterior and medial 
laxity, and Lachman's.  X-ray showed mild to moderate 
osteoarthritis.  His range of motion of 0 to 130, however, 
fell within the noncompensable range.  The MRI from the same 
month diagnosed extensive tear involving the body and 
posterior horn of the medial meniscus, chronic ACL tear and 
mild joint effusion.  

A May 2003 VA examination likewise showed findings consistent 
with no more than moderate instability warranting a 20 
percent rating under Diagnostic Code 5257 and no evidence of 
a compensable rating based on limitation of motion.  The 
veteran's complaints in this examination were of weakness in 
his left knee which he related as being unstable.  He 
indicated that the knee "dislocates" when he walks and then 
he has to reduce it.  He wore a brace when outside the house.  
Without the brace, he had feelings of instability.  His leg 
fatigued if he walked more than a quarter mile and he would 
feel a sense of incoordination along with this instability.  
He exercised caution when using the stairs, and was said to 
use a cane when outside the house.  His physical examination 
showed him to walk without a limp, without a brace or cane, 
but with a bilateral stiff kneed gait, complaining that his 
other knee also hurt.  On standing his general alignment was 
within normal limits and he showed no visible evidence of 
quadriceps atrophy.  He had a range of motion of 0 to 145, 
noncompensable in both directions and the motions were 
painless both on active and passive motions.  He did have 
signs of ACL and medial collateral ligament (LCL) laxity 
which was painful.  Lachmans and anterior drawer signs were 1 
plus and painful.  He also had positive lateral pivot shift, 
which was painful, as well as medial joint line tenderness on 
palpation.  He did have crepitus on motion as well.  
Repetitive motion did not affect his motion.  He was 
diagnosed with status post torn left medial meniscus, 
clinical ACL deficient knee.  X rays again confirmed 
degenerative arthritis.  

VA records from 2003 reflect that in July 2003, the veteran 
complained of pain in both knees for years, but with no 
history of both knees giving way.  

The report of a March 2004 VA examination revealed complaints 
of persistent pain and soreness in the left knee.  The 
veteran said he could only be on it for less than 15 minutes 
at a time.  He had pain, weakness, stiffness, swelling and 
some "giveaway" with it.  He was noted to be currently 
disabled due to a heart attack.  He denied recurrent 
subluxation, dislocation or constitutional symptoms.  He 
indicated that he could do normal daily activity and treated 
his pain with Ibuprofen.  Repetitive use irritated the knee 
and caused more pain, soreness, swelling and incoordination, 
but not measurable.  Physical examination revealed him to use 
a cane for support.  He was not wearing a brace during this 
examination.  He had some generalized tenderness, swelling 
and pain.  He had mild pain on motion both with active and 
passive motion with and without resistance.  His range of 
motion was 0 to 140 degrees with slight crepitation noted.  
There was no effusion, redness, guarding or ankylosis.  He 
did have some looseness to anterior and posterior testing, 
although McMurray was negative.  He was assessed with 
residual injury to the left knee with instability and 
arthritis.  Again the findings from this examination reflect 
a noncompensable range of motion on both flexion and 
extension, and no more than moderate instability.  

VA treatment records from 2004 to 2005 include a September 
2004 record treating another medical problem, which noted a 
history of knee injury and resulting abnormal gait.  The 
veteran gave a history of head injury in 1991 secondary to a 
fall caused by his knee problems.  In November 2004, he was 
seen for left knee pain presently described as 8 out of a 
possible 10, with a history of his worst pain being at 10 and 
lowest level at 2.  He indicated that this pain was new and 
described it as tingling, sharp, tender and nagging.  He 
claimed it interfered with concentration, physical 
activities, sleep, overall enjoyment of life, and self care.  
He complained not only of pain, but also of the left knee 
giving way.  He treated with Ibuprofen for pain.  Examination 
of the knee revealed joint line tenderness, but McMurray's 
was negative.  The assessment was osteoarthritis of both 
knees, rule out meniscal tear.  He complained of severe left 
knee pain from 7/10 to 8/10 in records dated in December 2004 
and January 2005.  None of these records addressed whether 
there was any loss of motion, but the November 2004 record 
did reflect complaints of instability with the knee giving 
way.

The report of a May 2005 VA examination of the left knee 
cited complaints of pain, stiffness, soreness and weakness.  
He had a "giveaway" on occasional walking, and 
fatiguability.  He was not using a brace during this 
examination.  There was no recurrent subluxation or 
constitutional symptoms.  He could do normal activities with 
some difficulty.  He was not working secondary to a heart 
attack.  Repetitive use and weather changes bothered the 
knee, causing increasing symptoms.  No other specific flare 
ups were noted and there was no history of surgery.  Physical 
examination revealed that the veteran walked with a cane for 
support with a bit of an antalgic gait and limp on his left 
knee.  His knee showed a little bit of pain and tenderness.  
He had slight crepitation with motion.  He had 0 to 130 
degrees range of motion with pain at the last 30 degrees of 
flexion.  Even with consideration of the pain limiting the 
last 30 degrees of flexion, this remains a noncompensable 
finding for flexion.  Thus his range of motion remained 
noncompensable both on flexion and extension.  There was no 
redness, heat, guarding or ankylosis noted.  His knee was 
stable to medial and lateral testing.  He had some looseness 
to anterior posterior testing, which was moderate in nature, 
and a negative McMurray.  There was no change from repetitive 
use noted.  These findings are consistent with no more than 
moderate instability, with the findings of moderate 
looseness, but negative McMurray and stable medial and 
lateral test results suggestive of less than a severe 
instability present.  The diagnosis was residual torn medial 
meniscus, left knee with arthritis.  The findings from this 
examination once again reflect that no more than a 20 percent 
rating is warranted for a moderate instability, and that a 
rating in excess of the 10 percent for the X-ray evidence of 
arthritis is not warranted based on limitation of motion, 
which has repeatedly been shown to be noncompensable both on 
flexion and extension.  

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's service-connected residuals 
of left knee torn medial meniscus, manifested as instability, 
does meet the criteria for a 20 percent rating, but no more, 
for moderate instability pursuant to Diagnostic Code 5257.  

A review of the overall evidence and consideration of 
separate ratings under Diagnostic code 5260 (limitation of 
flexion of the leg) and diagnostic code 5261 (limitation of 
extension of the leg) pursuant to VAOPGCPREC 9-2004 (Sept. 
17, 2004) fails to reflect that a separate initial rating in 
excess of the 10 percent initial rating currently in effect 
is warranted for residuals of a left knee torn medial 
meniscus manifested by arthritis.  Again, his ranges of 
motion for flexion and extension were repeatedly in the 
noncompensable ranges.  There is no benefit of the doubt that 
can be resolved in his favor as the preponderance of the 
evidence does not show symptoms that more nearly approximate 
the criteria for a higher rating.  Accordingly, the claim for 
an increased rating for this separate issue is denied.  

Extraschedular Consideration

The veteran's service-connected left knee disability 
manifested by instability and arthritis is not shown to 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2005).  The veteran is 
shown to be disabled due to other medical disabilities 
besides his service connected knee disorders.  Thus 
extraschedular consideration is not appropriate in this 
matter.  




ORDER

A rating of 20 percent, but no more for residuals of left 
knee torn medial meniscus manifested as instability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial rating in excess of 10 percent for residuals of 
left knee torn medial meniscus manifested as arthritis is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


